Exhibit 10.1

 

LETTER OF INTENT

between

DSM PHARMA CHEMICALS NORTH AMERICA, INC.

and

ADVANCED LIFE SCIENCES, INC.

 

This Letter of Intent (“Agreement”) between Advanced Life Sciences, Inc. at 1440
Davey Road, Woodridge, IL 60517 (“Customer”) and DSM Pharma Chemicals North
America, Inc. at 45 Waterview Boulevard, Parsippany, NJ 07054 (“DSM”) is for the
purpose of expressing Customer’s intent to proceed with DSM’s April 29, 2008
Proposal delivered to Customer for the production of 1750kg of Cethromycin (the
“Proposal”).  Customer’s intent is conditional upon the parties entering into a
formal supply agreement which will govern the terms and conditions of the
Proposal including but not limited to the timing of the production and the
milestone payment schedule.  While these conditions are pending, the parties
recognize that there are lengthy lead times for the raw materials needed to
complete the production described in the Proposal.  Therefore, Customer hereby
authorizes DSM to procure the necessary raw materials to be used to complete the
production described in the Proposal in anticipation of entering into the formal
supply agreement mentioned above.

 

Upon execution of this Agreement, Customer agrees to issue a purchase order to
DSM for the necessary raw materials at an estimated cost of € 2,702,716.  Said
Customer’s purchase order shall be governed by this Agreement and shall preempt
any terms and conditions associated with Customer’s purchase order. Upon receipt
by DSM of the raw materials ordered by Customer, DSM will provide an invoice to
Customer for the cost of the raw materials which shall be paid in accordance
with the payment terms on said invoice.  The Customer is aware that the cost of
the raw materials is an estimated cost as mentioned above and this cost may
increase or decrease at the time the raw material order is placed.  In the event
there is any variation from the estimated amount for the raw materials as
provided above, DSM shall advise Customer prior to DSM ordering the raw
materials.

 

In the event Customer decides for any reason not to enter into a formal supply
agreement, and waive its intentions to proceed with its intent to complete the
production described in the Proposal, DSM will arrange, at the Customer’s cost,
for the delivery of the raw materials to Customer that have been paid for
accordingly.

 

ACCEPTED AND AGREED TO AS OF THE DATE LAST SIGNED BELOW:

 

DSM Pharmaceutical Products

 

Advanced Life Sciences, Inc.

 

 

 

By:

 /s/ Kristine Senft

 

By:

 /s/ John L. Flavin

 

 

 

 

 

Name:

 Kristine Senft

 

Name:

 John L. Flavin

 

 

 

 

 

Title:

 Senior Vice President,

 

Title:

 President and Chief

 

 M&S, DPC

 

 

 Financial Officer

 

 

 

 

 

Date:

 August 11, 2008

 

Date:

 August 8, 2008

 

--------------------------------------------------------------------------------